DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2021 has been entered.  Claims 1-7, 9-10, and 13-23 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2017197594 A1) in view of Nalagatla et al. (US 20120292372 A1) and further in view of Green et al. (US 5308576 A).
Regarding claim 1, Shi discloses a method of manufacturing an anvil (10) of a surgical stapler (100), wherein the anvil includes a head (12) and a shank (18) extending proximally from the head (fig. 1);
the method comprising:  
(a) forming the head of the anvil of the surgical circular stapler using a metal injection molding process [0034-0040]
(b) forming an annular array (at least 3) of staple forming pockets in the head of the anvil [0034-0040];
(c) machining the shank (18) of the anvil [0035-0040]; and 
(d) inserting the shank of the anvil through a central aperture of the head of the anvil ([0035-0040], fig. 1); and
(e) coupling together the head and the shank of the anvil of the surgical circular stapler ([0035-0040]), fig. 1).

Nalagatla et al. teaches forming array staple forming pockets in the head of the anvil [0071, 0084-0090], inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler ([0071, 0084-0090], figs. 5-8)
Green et al. also teaches forming an anvil from metal that comes from a feedstock that comprises finely-powdered metal (granulated with small max 10 micron particle size) and a binder material and forming (coining/marching/molding and removal of binder creates pockets 13) an array staple forming pockets (80, rectangle and/or star pockets, col. 1, lines 29-45, col. 2, lines 5-21, col. 3, lines 15-67, col. 4 lines 1-67, and see claims 1-8, figs. 1-3).
Given the suggestion teachings Shi to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been 
Regarding claims 2-5, Shi discloses forming the shank using a metal injection molding process prior to machining the shank, machining at least a portion of the head after forming the head using the metal injection molding process, wherein forming the head using the metal injection molding process and forming the annular array of staple forming pockets in the head are performed simultaneously or forming the head using the metal injection molding process occurs before forming the annular array of staple forming pockets in the head ([0035-0040]), fig. 1).
Regarding claims 6-7, Green et al. teaches forming the annular array of staple forming pockets (13) using the metal injection molding process, the method further comprises coining or electrochemical 
Regarding claims 21,  Shi discloses the shank includes laterally extending body, wherein the laterally extending body includes a bore configured to receive a trocar (108), wherein the shank, including the laterally extending body, is integrally formed together as a unitary piece ([0030-0040], fig. 1).

Claims 9-10, 13, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2017197594 A1) in view of Nalagatla et al. (US 20120292372 A1) in view of Green et al. (US 5308576 A) and further in view of Swayzeet al. (US 20130256382 A1).
Regarding claims 9-10 and 13, Nalagatla et al. teaches the shank includes a flange (224/234) extending radially outward from a distal end of  inserting the shank through the central aperture of the head further comprises inserting the shank through the central aperture of the head until the flange contacts the head, wherein forming the head further comprises forming the head to include a distal outer surface and a distal recessed portion that is disposed proximal to the distal outer surface, wherein inserting the shank through the central aperture of the head until the flange contacts the head further comprises inserting the shank through the central aperture of the head until the distal recessed portion contacts the flange of the shank, wherein the flange includes an inner shallow portion and a rounded outer edge portion, wherein coupling the head with the shank further comprises coupling a proximal surface of the flange with a distal surface of the head.
Swayzeet al. teaches an instrument (10), a knife (19000/19100/19060), having a shank includes a flange extending radially outward from a distal end of the shank (figs. 390-399 show a top pin/flange for the jaw having the anvil and a middle pin/flange and a bottom pin in which at least one pin is for the jaw having the cartridge), wherein inserting the shank through the central aperture of the head further comprises 
Given the suggestion and teachings of Shi’s method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi’s anvil with having the shank includes a flange extending radially outward from a distal end of the shank, wherein inserting the shank through the central aperture of the head further comprises inserting the 
Regarding claim 21,  Shi discloses the shank includes laterally extending body, wherein the laterally extending body includes a bore configured to receive a trocar (108), wherein the shank, including the laterally extending body, is integrally formed together as a unitary piece ([0030-0040], fig. 1). Swayzeet al. also teaches a shank (40)  that includes laterally extending body, wherein the laterally extending body includes a bore configured to receive a trocar (effector 12 and capable of receiving other trocars), wherein the shank, including the laterally extending body, is integrally formed together as a unitary piece ([0623], figs. 1-4).

Claims 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2017197594 A1) in view of Nalagatla et al. (US 20120292372 A1) in view of Green et al. (US 5308576 A) and further Sorrentino et al. (US 5487499 A).
Regarding claim 16, Shi discloses a method of manufacturing an anvil (10) of a surgical stapler (100), wherein the anvil includes a head (12) and a shank (18) extending proximally from the head (fig. 1);
the method comprising:  
(a) forming the head of the anvil of the surgical circular stapler using a metal injection molding process [0034-0040]
(b) forming an annular array (at least 3) of staple forming pockets in the head of the anvil [0034-0040];
(c) machining the shank (18) of the anvil separate from the head of the anvil [0035-0040]; and 
(d) inserting the shank of the anvil through a central aperture of the head of the anvil ([0035-0040], fig. 1); and
(e) coupling together the head and the shank of the anvil of the surgical circular stapler ([0035-0040]), fig. 1).

Nalagatla et al. teaches forming array staple forming pockets in the head of the anvil [0071, 0084-0090], inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler [0071, 0084-0090].
Green et al. also teaches method of manufacturing an anvil (20) and forming array staple forming pockets (80) in the head of an anvil and coining or electrochemical machining at least a portion only a predetermined portion of at least one staple forming pocket of the staple forming pockets to have a smoother surface than a remainder of the staple forming pocket (col. 1, lines 29-45, col. 2, lines 5-21, col. 3, lines 15-67, col. 4 lines 1-67, and see claim 8, figs. 1-3).
 discloses a method of manufacturing an anvil (230) of a surgical stapler (50), wherein the anvil includes a head (230) and a shank (250/proximal portion) extending proximally from the head (col. 12, lines 5-27, fig. 4), the method comprising: forming the head; coining or electrochemical machining at least a portion of at least one staple forming pocket (240) of the staple forming pockets; machining the shank; and coupling the head with the shank that were separately manufactured (col. 7, lines 11-67, col. 12, lines 61-67, col. 13, lines 1-10, figs. 1-4 and 19-21).
Given the suggestion teachings Shi to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi’s stapler with forming an array staple forming pockets in the head of the anvil, inserting the shank of the anvil through a central aperture of the head of the anvil, coupling together the head and the shank of the anvil of the surgical circular stapler for desired strength and surface finish of the anvil as taught by Nalagatla et al. and Whitman et al and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi’s stapler with coining or electrochemical machining 
Regarding claim 17, Sorrentino et al. teaches having staple forming pockets (240), which are coined or electrochemically machine but fails to disclose after forming the annular array of staple forming pockets using the metal injection molding process, the method further comprises coining or electrochemical machining at least a portion of at least one staple forming pocket of the annular array of staple forming pockets, wherein the portion coined or electrochemically machined is both smoother and denser than another portion that was not coined or electrochemically machined, wherein the portion coined or electrochemically machined is a central portion of at least one staple forming pocket of the annular array of staple forming pockets.
Green et al. also teaches forming the annular array of staple forming pockets (80) using the metal injection molding process, the method further comprises coining or electrochemical machining at least a portion of at least one staple forming pocket of the annular array of staple forming pockets, wherein the portion coined or electrochemically machined is both smoother and denser than another portion that was not coined or 
Given the suggestion teachings Sorrentino et al. to have a method of manufacturing/forming an anvil of a surgical stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sorrentino et al.’s pockets after forming the annular array of staple forming pockets using the metal injection molding process, the method further comprises coining or electrochemical machining at least a portion of at least one staple forming pocket of the annular array of staple forming pockets, wherein the portion coined or electrochemically machined is both smoother and denser than another portion that was not coined or electrochemically machined, wherein the portion coined or electrochemically machined is a central portion of at least one staple forming pocket of the annular array of staple forming pockets for the desired fastening of circular tissue/organs as taught by Green et al.
Regarding claim 18, Shi discloses forming the shank using a metal injection molding process prior to machining the shank ([0035-0040]), fig. 1).

Allowable Subject Matter
Claims 14-15 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of manufacturing an anvil of a surgical circular stapler comprising all the structural and functional limitations and further comprising forming the head of a surgical circular stapler using a metal injection molding process; (b) forming an annular array of staple forming pockets in the head; (c) machining the shank of the surgical circular stapler; and (d) coupling together the head and the shank of the surgical circular stapler that were separately manufactured, the shank includes a flange extending radially outward from a distal end of the shank, coupling the head with the shank 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, and 13-23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4184620 A - hammer 16 formed of sintered powdered metal with three grooves 81, 82, and 83, FIG. 7 and see references cited form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.